   Case: 1:19-cv-06091 Document #: 92 Filed: 05/25/21 Page 1 of 3 PageID #:570




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


LOGAN M. GRIMES,               )
                               )
      Plaintiff,               )
                               )
         -vs-                  )
                               )
COUNTY OF COOK, an Illinois    )              No. 1:19-cv-06091
county, d/b/a COOK COUNTY      )
HEALTH & HOSPITALS SYSTEM      )
and/or CERMAK HEALTH SERVICES; )
and MELVIN JUDKINS, in his     )
individual capacity;           )              Judge Gary S. Feinerman
                               )
      Defendants.              )              Magistrate Judge Jeffrey T. Gilbert


                      JOINT STATUS REPORT PURSUANT
                        TO ORDER OF APRIL 15, 2021

      NOW COMES the Plaintiff, Logan M. Grimes, by and through his

attorney, Joanie Rae Wimmer, Defendant County of Cook, d/b/a Cook County

Health & Hospitals System and/or Cermak Health Services (“the County”), by

and through its attorneys, Colleen Harvey and Kathleen C. Ori, and Defendant

Melvin Judkins, by and through his attorney, Miguel E. Larios, and submit this

joint status report pursuant to this Court’s order of April 15, 2021.

      (1) Confirmation that fact discovery has been completed.

      The parties have completed fact discovery.

      (2) Statement as to which experts have been disclosed.

      The Plaintiff disclosed one of his treating physicians, Dr. Andrew

Pavlatos, as both a fact witness in his original MIDP disclosures served


                                      -1-
    Case: 1:19-cv-06091 Document #: 92 Filed: 05/25/21 Page 2 of 3 PageID #:571




February 18, 2020, and as an expert witness on the subject of the Plaintiff’s

hypertension and its causes, in his answers to interrogatories served June 25,

2020. Because Dr. Pavlatos was not retained or specially employed to provide

expert testimony in this case, no Rule 26(a)(2) report was submitted by him.

The Defendants have deposed Dr. Pavlatos.

      On April 15, 2021, the Plaintiff also disclosed Ashley Austin, PhD, LCSW,

as an expert witness on the condition of being transgender, and on gender

dysphoria, healthcare for transgender people, and the treatment of gender

dysphoria. Because Dr. Austin was retained to provide expert testimony in this

case, she prepared a Rule 26(a)(2) report which was served on defense counsel

on April 14, 2021. The Defendants have scheduled Dr. Austin’s deposition for

June 10, 2021. Defendants are considering the possibility of filing a motion to

disqualify Dr. Austin’s expert report, and will make that determination

following the deposition.

      On May 4, 2021, this Court entered an order extending the date for the

Plaintiff’s Rule 26(a)(2) expert witness disclosure regarding losses relating to his

pension rights to June 12, 2021.

      (3) Statement as to whether either side intends to disclose rebuttal or
          sur-rebuttal experts.

      At this time the Defendants do not intend to disclose any rebuttal

experts, and, accordingly, the Plaintiff does not intend to disclose any sur-

rebuttal experts.

      (4) Statement as to whether there are any foreseeable obstacles to



                                       -2-
   Case: 1:19-cv-06091 Document #: 92 Filed: 05/25/21 Page 3 of 3 PageID #:572




           meeting the deadlines set forth in the order of April 15, 2021.

      As noted above, this Court on May 4, 2021, entered an order extending

the date for the Plaintiff’s Rule 26(a)(2) expert witness disclosure regarding

losses relating to his pension rights to June 12, 2021. In addition, on May 18,

2021, this Court entered an order staying the dispositive motion deadline.

With those two exceptions there are no foreseeable obstacles to meeting the

deadlines set forth in the order of April 15, 2021.

      (5) Statement as to whether there is a need for the 6/1/2021 status
          hearing.

      The parties do not believe there is a need for the 6/1/2021 status

hearing.

JOANIE RAE WIMMER                        Respectfully submitted,
Attorney at Law
715 Lake Street, Suite 516
Oak Park, Illinois 60301
(630) 810-0005                           ______/s/ Joanie Rae Wimmer_________
jwimmerlaw@sbcglobal.net                          Joanie Rae Wimmer
Attorney No. 3125600

COLLEEN HARVEY
Assistant State’s Attorney               ________/s/ Colleen Harvey____________
Office of the Cook County                            Colleen Harvey
    State’s Attorney
50 West Washington Street,
    Room 500
Chicago, Illinois 60602                  ________/s/ Miguel E. Larios___________
Attorney No. 6292971                                Miguel E. Larios

MIGUEL E. LARIOS
Cook County State’s Attorney’s Office,
   Conflicts Counsel Unit
50 West Washington Street,
   Suite 2760
Chicago, Illinois 60602
miguel.larios@cookcountyil.gov
Attorney No. 6301828
                                       -3-
